981 F.2d 1250
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Margaret ELSWICK, on behalf of Jacob K. Elswick, deceased, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UnitedStates Department of Labor;  Dominion CoalCorporation, Respondents.
No. 92-1267.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 9, 1992Decided:  December 16, 1992

On Petition for Review of an Order of the Benefits Review Board.  (88-1421-BLA)
Margaret Elswick, Petitioner Pro Se.
Michael John Denney, Deborah Elaine Mayer, United States Department of Labor, Washington, D.C.; John L. Kilcullen, Ronald Eugene Gilbertson, Kilcullen, Wilson & Kilcullen, Washington, D.C., for Respondents.
Ben. Rev. Bd.
Affirmed.
Before WILKINSON, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Margaret Elswick, on behalf of her deceased husband, seeks review of the Benefits Review Board's decision and orders affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp. 1992) and denying her motion for reconsideration.  Our review of the record discloses that the Board's decision is based upon substantial evidence and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Elswick v. Director, Office of Workers' Compensation Programs, No. 88-1421-BLA (B.R.B. Apr. 22, 1991 and Jan. 24, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED